department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date se t eo ra t date date uniform issue list employer_identification_number legend p s t dear ------------------- this is in response to a letter from your authorized representative requesting a ruling on p’s behalf concerning p's proposed transfers of all of its assets to s and t pursuant to sec_507 of the internal_revenue_code facts p s and t are exempt from federal_income_tax under sec_501 of the code and are private_foundations under sec_509 which are effectively controlled by the same persons over time differences of opinion have arisen among the board members of p as to the management and charitable activities of p to resolve this discord p proposes to transfer fifty- four percent of its assets to s and forty-six percent to t after the transfers p will notify the service of its intent to terminate its private_foundation_status under sec_509 pursuant to sec_507 p has no expenditure_responsibility grants outstanding under sec_4945 rulings requested the following rulings are requested pursuant to sec_507 of the code s will not be treated as a newly created organization s will be treated as possessing the tax_attributes and characteristics of p pursuant to sec_1_507-3 and of the income_tax regulations p's transfer to s will not constitute any act of self-dealing under sec_4941of the code by p s or t or any of their foundation managers as defined in sec_4946 upon p's transfers to s and t they will each succeed to a portion of p's excess qualifying distributions if any based upon each transferee foundation's proportionate share of p's total assets received under sec_4942 of the code pursuant to sec_1_507-3 of the regulations and for purposes of chapter of the code sec_4940 et seq of the code and sec_507 through of the code s and t will be treated as if each were p in the proportion that the fair_market_value of p's assets less encumbrances transferred to s and t bears to the fair_market_value of p's assets less encumbrances immediately before p's transfers of the assets the legal accounting and other expenses if reasonable in amount incurred by s in connection with this private_letter_ruling request and in carrying out the transfers of assets will be considered qualifying distributions under sec_4942 of the code on the basis that they have been made to achieve the charitable purposes of the grants the legal accounting and other expenses if reasonable in amount incurred by s in connection with this private_letter_ruling request and in carrying out the transfers of assets will not constitute taxable_expenditures under sec_4945 of the code or acts of self-dealing under sec_4941 law sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for the charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 are private_foundations subject_to the provisions of chapter of the code sec_507 of the code and sec_1_507-1 of the income_tax regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the internal_revenue_service a statement of its intention to voluntarily terminate its private_foundation_status pursuant to sec_507 of the code and by paying any termination_tax under sec_507 of the code sec_507 of the code impose excise_tax on a private_foundation which voluntarily terminates its private_foundation_status under sec_507 this sec_507 tax is equal to the lower_of a the aggregate tax benefits that have resulted from the private foundation's exempt status under sec_501 or b the value of the net assets of the private_foundation sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-3 of the regulations provides that in a transfer of assets from one private_foundation to one or more private_foundations pursuant to a reorganization each transferee private_foundation shall not be treated as a newly created organization but shall succeed to the transferor's aggregate tax benefits under sec_507 of the code sec_507 of the code indicates that the aggregate tax benefits of a private_foundation refer to the value of its exemption from federal_income_tax and of the deductions taken by its donors during its existence sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its net assets is not required to file annual information returns required by sec_6033 of the code for subsequent tax years after its tax_year of such transfer when it has no assets or activities sec_1_507-3 of the regulations indicates that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code sec_1_507-3 of the regulations provides that where a private_foundation has transferred all of its assets to another private_foundation in a transfer under sec_507 of the code it is not required to exercise expenditure_responsibility under sec_4945 of the code with respect to such transfer sec_1_507-3 of the regulations provides that if a private_foundation transfers assets to one or more private_foundations which are effectively controlled directly or indirectly within the meaning of sec_1_482-1 of the regulations by the same persons who effectively control the transferor foundation each transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code each transferee is treated as its transferor in the proportion which the fair_market_value of the transferor's assets transferred to the transferee bears to the fair_market_value of all of the transferor's assets immediately before the transfer sec_1_507-3 of the regulations provides that a transfer of assets under sec_507 of the code does not relieve the transferor private_foundation from filing its own final tax_year return as required by sec_6043 of the code sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets under sec_507 of the code sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's private_foundation_status under sec_509 of the code sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 sec_53_4946-1 of the foundation and similar excise_taxes regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person sec_4942 of the code requires that a private_foundation must expend annual qualifying distributions under sec_4942 for the conduct of exempt purposes revrul_78_387 1978_2_cb_270 describes the carryover of a transferor private foundation's excess qualifying distributions under sec_4942 of the code where the transferor and the transferee foundations are controlled by the same persons under sec_1_507-3 of the regulations under that regulation the transferee is treated as the transferor so that the transferee can reduce its own distributable_amount under sec_4942 of the code by its share of the amount if any of the transferor foundation's excess qualifying distributions under sec_4942 of the code revrul_2002_28 2002_1_cb_942 describes the tax effects of a private_foundation distributing all of its assets to other private_foundations under sec_507 of the code under various situations where the transferor and the transferee foundations are controlled by the same persons under sec_1_507-3 of the regulations sec_4942 of the code requires that a private_foundation must expend annual qualifying distributions under sec_4942 for the conduct of exempt purposes sec_4945 of the code imposes excise_tax on any private foundation's making of a taxable_expenditure under sec_4945 sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 on its grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring pre-grant inquiry and post-grant reports as to the grantee private_foundation on its uses of the grant sec_4945 of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than exempt purposes sec_53_4945-6 of the regulations allows a private_foundation to transfer its assets to exempt_organizations under sec_501 of the code including private_foundations pursuant to sec_507 of the code without the transfers being taxable_expenditures under sec_4945 of the code analysis ruling_request under sec_1_507-3 of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization or liquidation including a significant disposition of or more of the transferor private foundation's assets because p will transfer all of its assets p's transfers will be a significant disposition of its assets under sec_1_507-3 of the regulations and thus will be transfers under sec_507 of the code under sec_507 and sec_1 a of the regulations p's transfers of its assets pursuant to sec_507 will not be considered transfers to newly created organizations ruling_request under sec_1_507-3 of the regulations upon p's transfer of all of its assets pursuant to sec_507 of the code p's transferees s and t will succeed to p's aggregate tax benefits under sec_507 of the code in proportion to the assets transferred to each under sec_1_507-3 of the regulations upon p's transfer of all of its assets p's transferees s and t will be responsible for any liabilities under chapter of the code of transferor p to the extent that p does not satisfy such liabilities ruling_request under sec_4941 of the code p's transfers of its assets will not be acts of self-dealing because p's transfers will be for exempt purposes under sec_501 to organization s and t which are exempt from federal_income_tax under sec_501 and which are not disqualified persons under sec_4946 for purposes of sec_4941 pursuant to sec_53_4946-1 of the regulations ruling_request as in revrul_78_387 cited above after p transfers all of its assets p's excess qualifying_distribution carryover if any under sec_4942 of the code will carry over to p's transferees s and t in proportion to the assets transferred to each and may be used by each transferee to meet its own distribution_requirements under sec_4942 ruling_request under sec_1_507-3 of the regulations transferees s and t will be treated as its transferor p for purposes of chapter of the code and sec_507 through of the code under sec_1_507-3 of the regulations s and t will be treated as if each were p in the proportion that the fair_market_value of p's assets less encumbrances transferred to s and t bears to the fair_market_value of p's assets less encumbrances immediately before p's transfers of the assets under sec_1_507-3 of the regulations upon p's transfer of all of its assets p's transferees s and t will be responsible for any liabilities under chapter of the code of transferor p to the extent that p does not satisfy such liabilities ruling_request under sec_4942 of the code and sec_53_4942_a_-3 of the regulations qualifying distributions include the reasonable and necessary administrative expenses paid to accomplish one or more exempt purposes the legal accounting and other necessary expenses_incurred to implement p's transfer to s and t if reasonable in amount will be paid to further the exempt purposes of s and t and will be qualifying distributions under sec_4942 of the code ruling_request under sec_53_4945-6 of the regulations p can make transfers of its assets pursuant to sec_507 of the code to organizations exempt under sec_501 including private_foundations without the transfers being taxable_expenditures under sec_4945 thus the costs associated with p's transfers of its assets to s and t will not be taxable_expenditures under sec_4945 and will not subject p to tax under that section under sec_4941 of the code p's transfers of its assets and payments for costs associated with such transfers will not be acts of self-dealing because p's transfers will be for exempt purposes under sec_501 to organizations s and t which are exempt from federal_income_tax under sec_501 and which are not disqualified persons under sec_4946 for purposes of sec_4941 pursuant to sec_53_4946-1 of the regulations conclusion accordingly we rule that pursuant to sec_507 of the code p's transfers of assets to s will not be treated as a transfer to a newly created organization p will treat its aggregate tax benefits as having been transferred to s and t in proportion to its assets transferred to each of s and t p will treat the transfers to s and t as transfers of its assets subject_to the proportionate amount of any liability p may have incurred under chapter of the internal_revenue_code to the extent not satisfied by p p's transfer of its assets to s will not constitute an act of self-dealing and will not subject p's foundation managers or disqualified persons to tax under sec_4941 or sec_4941 of the code as a result of its transfers to s and t p's excess qualifying distributions carryover under sec_4942 of the code will be transferred to s and t in proportion to the assets transferred to each s and t will be treated as if each were p in the proportion that the fair_market_value of p's assets less encumbrances transferred to s and t bears to the fair_market_value of p's assets less encumbrances immediately before p's transfers of the assets under sec_1_507-3 of the regulations upon p's transfer of all of its assets p's transferees s and t will be responsible for any liabilities under chapter of the code and sec_1_507-3 of the regulations of transferor p to the extent that p does not satisfy such liabilities the legal accounting and other expenses if reasonable in amount incurred by s in connection with this private_letter_ruling request and in carrying out the transfers of assets will be considered qualifying distributions under sec_4942 of the code on the basis that they have been made to achieve the charitable purposes of the grants the payments of legal accounting and other expenses if reasonable in amount incurred by s in connection with this private_letter_ruling request and in carrying out the transfers of assets will not constitute taxable_expenditures under sec_4945 of the code or acts of self-dealing under sec_4941 this ruling is based on the understanding there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative enclosure notice debra j kawecki manager exempt_organizations technical group sincerely
